 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) by and between ORIGEN
FINANCIAL, INC., a Delaware corporation (“Parent”), ORIGEN FINANCIAL L.L.C., a
Delaware limited liability company (the “Company”) and W. ANDERSON GEATER, JR.
(“Executive”) is made and entered into on December 28, 2006 but shall for all
purposes be effective as of October 8, 2006 (the “Effective Date”).
RECITAL:
     A. Company desires to employ Executive, and Executive desires to be
employed by Company, in accordance with the terms of this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the parties agree as follows:
     1. Employment.
          (a) Company agrees to employ Executive and Executive accepts the
employment, on the terms and subject to the conditions set forth below. During
the term of employment hereunder, Executive shall serve as the Chief Financial
Officer of the Company, and shall do and perform diligently all such services,
acts and things as are customarily done and performed by the Chief Financial
Officer of companies in similar business and in size to Company, together with
such other duties as may reasonably be requested from time to time by the Board
of Directors of Company (the “Board”) and the Company’s Chief Executive Officer,
which duties shall be consistent with Executive’s position as set forth above.
Executive will report to the Company’s Chief Executive Officer. The Board will
define and refine Executive’s job duties and responsibilities from time to time.
Executive shall also serve as the Chief Financial Officer of Parent without
additional compensation therefor.
          (b) For service as an officer and employee of Company, Executive shall
be entitled to the full protection of the applicable indemnification provisions
of the Certificate of Incorporation of Company, as it may be amended from time
to time. Company agrees that Executive will be named as an additional insured
under Company’s Directors’ and Officers’ Errors and Omissions Insurance during
his employment hereunder.
     2. Term of Employment.
          (a) Subject to the provisions for termination provided below, the term
of Executive’s employment under this Agreement shall commence on the Effective
Date and shall continue thereafter until the third anniversary of the Effective
Date; provided however, that the term of this Agreement shall be automatically
extended for successive terms of one (1) year each, unless either party notifies
the other party in writing of its desire to terminate this Agreement at least
one hundred eighty (180) days before the end of the term then in effect. The
date that this Agreement is scheduled to expire in accordance with the foregoing
sentence is referred to as the “Contract Term Date”. In the event that the term
of this Agreement is

 



--------------------------------------------------------------------------------



 



automatically extended pursuant to this paragraph 2(a), the Base Salary (as
defined in paragraph 4(b) below) then in effect shall be increased by five
percent (5%) for each successive one-year extension.
          (b) Executive acknowledges and agrees that Executive is an “at-will”
employee and that Executive’s employment may be terminated, with or without
Cause (as defined in paragraph 7(b) below), at the option of Executive or
Company.
     3. Devotion to Company’s Business.
          The Executive shall devote his best efforts, knowledge, skill, and his
entire productive time, ability and attention to the business of the Company
during the term of this Agreement; provided, however, the Executive’s
expenditure of reasonable amounts of time to various charitable and other
community activities or to the Executive’s own personal investments and projects
shall not be deemed a breach of this Agreement so long as the amount of time so
devoted does not materially impair, detract or adversely affect the performance
of Executive’s duties under this Agreement.
     4. Compensation.
          (a) General Statement. During the term of this Agreement, Company
shall pay or provide, as the case may be, to Executive the compensation and
other benefits and rights set forth in paragraphs 4, 5 and 6 of this Agreement.
          (b) Base Compensation. As compensation for the services to be
performed hereafter, Company shall pay to Executive, during his employment
hereunder, an annual base salary (the “Base Salary”) payable in accordance with
Company’s usual pay practices (and in any event no less frequently than monthly)
at the rate of:

  (i)   Two Hundred Sixty Two Thousand Five Hundred Dollars ($262,500) for the
period beginning on the Effective Date and ending on the day prior to the first
anniversary of the Effective Date;     (ii)   Two Hundred Seventy Five Thousand
Dollars ($275,000) for the period beginning on the first anniversary of the
Effective Date and ending on the day prior to the second anniversary of the
Effective Date; and     (ii)   Three Hundred Thousand Dollars ($300,000)
thereafter.

          (c) Target Bonus. Executive shall be eligible to receive an annual
incentive bonus up to 100% of his then-current Base Salary (the “Target Bonus”),
as determined by the Board of Parent based on the Company and Parent achieving
certain performance criteria, the Executive’s performance and such other
criteria as the Board of Parent shall determine. Executive also shall be
eligible to receive such other bonus compensation as may be determined by the
Board of Parent from time to time.

-2-



--------------------------------------------------------------------------------



 



          (d) Equity Compensation. Parent has established the 2003 Equity
Incentive Plan, as amended (as it may be amended or restated from time to time,
the “Equity Incentive Plan”). Concurrently with the execution of this Agreement,
Parent has granted Executive thirty thousand (30,000) restricted shares of
Parent’s common stock, in accordance with the terms and conditions of the Equity
Incentive Plan and that certain Restricted Stock Award Agreement between
Executive and Parent of even date herewith. Executive shall be eligible to
receive future option grants and/or restricted share grants as approved by
Parent’s Compensation Committee.
          (e) Disability. During any period that Executive is Disabled (as
defined below) (the “Disability Period”), Executive shall continue to receive
his full Base Salary, Target Bonus and other benefits at the rate in effect for
such period until his employment is terminated by Company pursuant to paragraph
7(a)(ii) hereof; provided, however, that payments so made to Executive during
the Disability Period shall be reduced by the sum of the amounts, if any, which
were paid to Executive at or prior to the time of any such payment under
disability benefit plans of Company. For purposes of this Agreement, Executive
shall be deemed to be “Disabled” if he is eligible to receive disability
benefits under any disability benefit plan or policy provided by Company to its
employees generally or to Executive specifically (a “Company Sponsored Plan”).
If Company does not provide coverage to Executive under a Company Sponsored
Plan, Executive shall be deemed to be “Disabled” if he is unable to perform the
essential functions of his duties hereunder (with or without reasonable
accommodation by Company) as a result of incapacity due to physical or mental
illness.
     5. Benefits.
          (a) Insurance. Company shall provide to Executive life, disability,
medical, hospitalization and dental insurance for himself, his spouse and
eligible family members as may be determined by the Board to be consistent with
Company’s standard policies.
          (b) Benefit Plans. Executive, at his election, may participate, during
his employment hereunder, in all retirement plans, 401(K) plans and other
benefit plans of Company generally available from time to time to other
executive employees of Company, Parent or their subsidiaries (the
“Subsidiaries”) and for which Executive qualifies under the terms of the plans
(and nothing in this Agreement shall or shall be deemed to in any way affect
Executive’s right and benefits under any such plan except as expressly provided
herein). Executive shall also be entitled to participate in any equity incentive
plan, option plan or other employee benefit plan that is generally available to
senior executives, as distinguished from general management, of Company, Parent
or the Subsidiaries. Executive’s participation in and benefits under any such
plan shall be on the terms and subject to the conditions specified in the
governing document of the particular plan.
          (c) Annual Vacation. Executive shall be entitled to five (5) weeks of
vacation time each year without loss of compensation. In the event that
Executive is unable for any reason to take the total amount of vacation time
authorized herein during any year, he may accrue such unused time and add it to
the vacation time for any following year; provided, however, that no more than
twenty (20) business days of accrued vacation time may be carried over at any
time (the “Carry-Over Limit”). Upon any termination of this Agreement for any
reason whatsoever, accrued

-3-



--------------------------------------------------------------------------------



 



and unused vacation time (not to exceed thirty (30) business days) shall be paid
to Executive within ten (10) days of such termination based on the Base Salary
in effect on the date of such termination.
     6. Reimbursement of Business Expenses.
          Company shall reimburse Executive or provide him with an expense
allowance during the term of this Agreement for travel, entertainment, business
development and other expenses reasonably and necessarily incurred by Executive
in connection with Company’s business. Executive shall furnish such
documentation with respect to reimbursement to be paid hereunder as Company
shall reasonably request.
     7. Termination of Employment.
          (a) This Agreement and Executive’s employment hereunder may be
terminated:
          (i) by either Executive or Company at any time for any reason
whatsoever or for no reason upon not less than sixty (60) days written notice;
          (ii) by Company at any time for “Cause” without prior notice; and
          (iii) upon Executive’s death or if Executive has been Disabled for a
total of at least 120 days in any twelve month period.
          (b) For purposes of this Agreement, for “Cause” means (i) a material
breach of any provision of this Agreement by Executive (if the breach is
curable, it will constitute Cause only if it continues uncured for a period of
twenty (20) days after Executive’s receipt of written notice of such breach from
Company), (ii) Executive’s failure or refusal, in any material manner, to
perform all lawful services required of him pursuant to this Agreement, which
failure or refusal continues for more than twenty (20) days after Executive’s
receipt of written notice of such deficiency, (iii) Executive’s commission of
fraud, embezzlement or theft, or a crime constituting moral turpitude, in any
case whether or not involving Company, that in the reasonable good faith
judgment of the Board of Parent or the Board of Company, renders Executive’s
continued employment harmful to Company, (iv) Executive’s misappropriation of
Company assets or property, including, without limitation, obtaining
reimbursement through fraudulent vouchers or expense reports, or (v) Executive’s
conviction or the entry of a plea of guilty or no contest by Executive with
respect to any felony or other crime that, in the reasonable good faith judgment
of the Board of Parent or the Board of Company, adversely affects Company,
Parent and/or either of its reputation or business.
     8. Compensation Upon Termination.
          (a) If Company terminates this Agreement without Cause pursuant to
paragraph 7(a)(i) hereof or if Executive voluntarily terminates this Agreement
for Good Reason (as defined below) then (i) Company shall pay to Executive or
his estate, if applicable, within thirty (30) days after the effective date of
such termination any unpaid Base Salary accrued and earned by him hereunder up
to and including the effective date of such termination plus a pro rata amount
of the Target Bonus (determined by multiplying the Target Bonus amount by the
number of days

-4-



--------------------------------------------------------------------------------



 



elapsed in the year of the termination of this Agreement and dividing by 365)
(the “Pro Rata Target Bonus Amount”), (ii) Company shall pay to Executive on the
day that is six (6) months after the effective date of such termination an
amount equal to the Executive’s Base Salary as of the termination date, (iii) if
applicable, during the Severance Period (as defined below), Company shall pay
Executive’s COBRA premiums for medical insurance benefits in effect on the date
of termination (provided that, to the extent permitted under applicable law, the
Severance Period will run concurrently with, count against, and not be in
addition to, the 18-month statutory COBRA period), and continue to provide
Executive with such other employee benefits for which Executive continues to
qualify during the Severance Period, but only if Executive fully complies with
paragraph 10 of this Agreement, and (iv) Executive’s outstanding stock options
and restricted shares shall accelerate and be fully vested upon a termination
without “Cause” or if Executive voluntarily terminates this Agreement for Good
Reason. Notwithstanding any other provision of this Agreement to the contrary,
(A) Company’s obligations under this paragraph 8(a) shall be contingent on
Executive executing and delivering to Company a general release of claims,
substantially in the form attached hereto as Exhibit A, and (B) if Executive
engages in full-time employment after the termination of this Agreement (whether
as an executive or as a self-employed person), any employee benefit and welfare
benefits received by Executive in consideration of such employment which are
similar in nature to the employee benefit and welfare benefits provided by
Company will relieve Company of its obligations under paragraph 8(a)(iii) to
provide comparable benefits to the extent of the benefits so provided. For
purposes of this Agreement, (1) the “Severance Period” means the period
commencing on the date of termination of this Agreement and ending on the second
anniversary of the date of termination of this Agreement. For purposes of this
Section 8 only, “Good Reason” means the occurrence of any of the following
events: (a) a substantial adverse change, not consented to by Executive, in the
nature or scope of Executive’s responsibilities, authorities or duties
hereunder, (b) a substantial involuntary reduction in Executive’s Base Salary
except for an across-the-board salary reduction similarly affecting all or
substantially all employees, or (c) the relocation of Executive’s principal
place of employment to another location of Company outside a sixty (60) mile
radius from the location of Executive’s principal place of employment as of the
date hereof.
          (b) If Executive voluntarily terminates this Agreement pursuant to
paragraph 7(a)(i) for any reason other than Good Reason or Company terminates
this Agreement pursuant to paragraph 7(a)(ii), (i) Executive shall be entitled
to no further compensation or other benefits under this Agreement, other than
any unpaid Base Salary and the Pro Rata Target Bonus Amount accrued and earned
by Executive hereunder for the period up to and including the effective date of
such termination, and (ii) Executive shall forfeit all unvested stock options
and restricted shares awarded under the Equity Incentive Plan.
          (c) If this Agreement is terminated on a Contract Term Date because
Company notifies Executive that this Agreement will not be renewed pursuant to
paragraph 2(a), (i) Company shall pay to Executive or his estate, if applicable,
within thirty (30) days after the effective date of such termination any unpaid
Base Salary and the Pro Rata Target Bonus Amount accrued and earned by him
hereunder up to and including the effective date of such termination,
(ii) Company shall pay to Executive on the day that is six (6) months after the
effective date of such termination an amount equal to the Executive’s Base
Salary as of the termination date, and (iii) Executive’s outstanding stock
options and restricted shares shall accelerate and be fully vested.
          (d) If Company terminates this Agreement pursuant to paragraph
7(a)(iii)

-5-



--------------------------------------------------------------------------------



 



hereof, (i) Company shall pay to Executive or his estate, as applicable, within
thirty (30) days after the effective date of such termination any unpaid Base
Salary, Pro Rata Target Bonus Amount and benefits accrued and earned by him
hereunder up to and including the effective date of such termination,
(ii) Company shall pay to Executive or his estate, as applicable, within thirty
(30) days after the effective date of such termination an amount equal to the
Executive’s Base Salary as of the termination date, (iii) if applicable, during
the Severance Period, Company shall pay Executive’s COBRA premiums for medical
insurance benefits in effect on the date of termination (provided that, to the
extent permitted under applicable law, the Severance Period will run
concurrently with, count against, and not be in addition to, the 18-month
statutory COBRA period), and continue to provide Executive with such other
employee benefits for which Executive continues to qualify during the Severance
Period, but only if Executive fully complies with paragraph 10 of this
Agreement, and (iv) Executive’s outstanding stock options and restricted shares
shall accelerate and be fully vested. Notwithstanding any other provision of
this Agreement to the contrary, (A) Company’s obligations under this paragraph
8(d) shall be contingent, in the case of a termination upon Disability, on
Executive executing and delivering to Company a general release of claims,
substantially in the form attached hereto as Exhibit A, and (B) if Executive
engages in full-time employment after the termination of this Agreement (whether
as an executive or as a self-employed person), any employee benefit and welfare
benefits received by Executive in consideration of such employment which are
similar in nature to the employee benefit and welfare benefits provided by
Company will relieve Company of its obligations under paragraph 8(d)(iii) to
provide comparable benefits to the extent of the benefits so provided.
          (e) Except as otherwise specified in this paragraph 8 and, if
applicable, paragraphs 9 and 10 below, Executive shall not be entitled to any
other compensation or benefits upon the termination of his employment with
Company for any reason whatsoever. If payable, the payments under this paragraph
8 shall be in addition to, and not in lieu of, the payments, if any, to which
Executive may be entitled under paragraphs 9 and 10 below.
          (f) Immediately upon the cessation of Executive’s employment with the
Company for any reason whatsoever, notwithstanding anything else to the contrary
contained in this Agreement or otherwise, Executive will stop serving the
functions of his terminated or expired position(s) and shall be without any of
the authority or responsibility for such position(s). Upon request, at any time
following the cessation of his employment for any reason, Executive shall resign
from the Board if then a member.
          (g) Notwithstanding anything to the contrary in this paragraph 8,
Company’s obligation to pay, and Executive’s right to receive, any compensation
under this paragraph 8, shall terminate upon Executive’s breach of any provision
of paragraph 10 hereof. In addition, Executive shall promptly forfeit any
compensation received from Company under this paragraph 8 upon Executive’s
breach of any provision of paragraph 10 hereof.
     9. Change in Control.
          (a) Within five (5) days after the first anniversary date (the “Change
in Control Payment Date”) of a Change in Control (as such term is defined below)
the Company will pay Executive or his estate, as applicable, a lump-sum cash
amount equal to (i) the sum of (A) Executive’s Base Salary as of the Change of
Control and (B) 50% of Executive’s Target Bonus

-6-



--------------------------------------------------------------------------------



 



amount as of the Change of Control, multiplied by (ii) 2.00 (the “Change in
Control Payment”); provided however that the Company’s obligation to pay, and
Executive or his estate’s, as applicable, right to receive, the Change in
Control Payment under this paragraph 9(a), shall terminate if the Executive or
his estate, as applicable, (i) resigns without Good Reason (as such term is
defined below) prior to the Change in Control Payment Date, (ii) is terminated
for Cause prior to the Change in Control Payment Date, or (iii) receives payment
pursuant to paragraphs 9(b) or 9(c) below.
          (b) If (i) Executive resigns with Good Reason (as defined below) from
employment with the Parent or the Company during the six-month period following
a Change in Control, (ii) Parent or the Company terminates Executive’s
employment without Cause during the six-month period following a Change in
Control, or (iii) Executive’s employment is terminated by Parent or the Company
in anticipation of a Change in Control at any time from the date that is 30 days
immediately preceding the execution of a definitive agreement with respect to a
Change of Control that actually occurs and the closing of such Change of
Control, then the Company shall pay Executive or his estate, as applicable, the
Change in Control Payment on the day that is six (6) months after the effective
date of the termination of Executive’s employment; provided however that the
Company’s obligation to pay, and Executive or his estate’s, as applicable, right
to receive, the Change in Control Payment under this paragraph 9(b), shall
terminate if the Executive or his estate, as applicable, receives payment
pursuant to paragraph 9(a) above or 9(c) below. For purposes of this Section 9
only, “Good Reason” means the occurrence of any of the following events: (a) a
substantial involuntary reduction in Executive’s Base Salary except for an
across-the-board salary reduction similarly affecting all or substantially all
employees, or (b) the relocation of Executive’s principal place of employment to
another location of Company outside a sixty (60) mile radius from the location
of Executive’s principal place of employment as of the date hereof.
          (c) If Executive dies or becomes Disabled during the one-year period
following a Change in Control, then the Company shall pay Executive or his
estate, as applicable, the Change in Control Payment within thirty (30) days of
the date of Executive’s death or the date Executive becomes Disabled, as
applicable; provided however that the Company’s obligation to pay, and Executive
or his estate’s, as applicable, right to receive, the Change in Control Payment
under this paragraph 9(c), shall terminate if the Executive or his estate, as
applicable, (i) resigns without Good Reason prior to Executive’s death or
disability, (ii) is terminated for Cause prior to Executive’s death or
disability, or (iii) receives payment pursuant to paragraphs 9(a) or 9(b) above.
          (d) Anything to the contrary in this Agreement notwithstanding, in no
event shall more than one Change in Control Payment be made to Executive under
this Agreement, regardless of whether more than one event constituting a Change
in Control occurs during the term of this Agreement.
          (e) If Executive is entitled to any payments upon a Change in Control
or other substantially similar event pursuant to the Origen Financial, Inc.
Retention Plan or any other plan, program, agreement or arrangement with Parent,
the Company or their subsidiaries, the Company shall not be obligated to make
change in control payments to Executive under both this Agreement and such other
plan, program, agreement or arrangement. Instead, the Company shall be obligated
to pay Executive only the greater of the amounts payable as determined under
this

-7-



--------------------------------------------------------------------------------



 



Agreement and such other plan, program, agreement or arrangement.
          (f) Except as set forth in paragraph 9(e) above, if payable, the
Change in Control Payment shall be in addition to, and not in lieu of, the
severance payments to which Executive may be entitled under paragraph 8 above,
the non-compete payments to which Executive may be entitled under paragraph 10
below or payments from any other plan, program, agreement or arrangement with
Parent, the Company or their subsidiaries.
          (g) Prior to and as a condition of any payment under this paragraph 9,
Executive shall execute and deliver to Company a general release of claims to
other change in control payments in a form acceptable to the Company and, if
Executive’s employment has been terminated, a general release of claims,
substantially in the form attached hereto as Exhibit A.
          (h) For purposes hereof, all of the following will be deemed a “Change
in Control”:
          (i) An event or series of events by which any “person,” as such term
is used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Parent, any Parent subsidiary, or
any trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Parent), together with all “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 of the Exchange Act)
of such person, shall become the “beneficial owner” (within the meaning of
Rule 13d-3 under the Exchange Act), directly or indirectly, of more than 50% of
the combined voting power of Parent’s then outstanding securities having the
right to vote in an election of Parent’s Board (other than as a result of an
acquisition of securities directly from Parent);
          (ii) The consummation of: (1) any consolidation or merger of Parent in
which the stockholders of Parent immediately prior to the consolidation or
merger would not, immediately after the consolidation or merger, “beneficially
own” (as such term is defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, shares representing in the aggregate more than fifty percent (50%)
of the voting shares of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any) or
(2) any sale, lease, exchange or other transfer to an unrelated party (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of Parent’s assets;
          (iii) The approval of Parent’s stockholders of any plan or proposal
for the liquidation or dissolution of Parent; or
          (iv) Where the persons who, as of the Effective Date, constitute
Parent’s Board of Directors (the “Incumbent Directors”) cease for any reason,
including, without limitation, as a result of a tender offer, proxy contest,
merger or similar transaction, to constitute at least a majority of the Board,
provided that any person becoming a director of Parent subsequent to such date
shall be considered an Incumbent Director if such person’s election was approved
by or

-8-



--------------------------------------------------------------------------------



 



such person was nominated for election by either (1) a vote of at least
two-thirds of the Incumbent Directors or (2) a vote of at least a majority of
the Incumbent Directors who are members of a nominating committee of the Board
comprised, in the majority, of Incumbent Directors; provided further, however,
that notwithstanding the foregoing, any director designated by a person or
entity that has entered into an agreement with the Company to effect a
transaction described in clauses (i), (ii) or (iii) above, shall not be deemed
to be an Incumbent Director.
     10. Covenant Not To Compete and Confidentiality.
          (a) Executive acknowledges Company’s and Parent’s reliance and
expectation of Executive’s continued commitment to performance of his duties and
responsibilities under this Agreement. In light of such reliance and expectation
on the part of Company and Parent, Executive agrees to the provisions set forth
below.
          (i) Executive shall not compete with Company or Parent, as defined in
paragraph 10(a)(ii) below, for a period commencing on the Effective Date and
ending upon:
(A) if this Agreement terminates on the Contract Term Date having run its full
course, the date that is 18 months after the termination date,
(B) if this Agreement is terminated by Company under paragraph 7(a)(ii) or by
Executive under paragraph 7(a)(i), the later to occur of (I) the Contract Term
Date or (II) the date that is 18 months after the date of termination, or
(C) if Company terminates this Agreement under paragraph 7(a)(i), the date that
is 18 months after the termination date.
          (ii) The phrase “shall not compete with Company or Parent” means that
Executive shall not, directly or indirectly, engage in, or have an interest in
or be associated with (whether as an officer, director, stockholder, partner,
associate, employee, consultant, owner or otherwise) any corporation, firm or
enterprise which is engaged in the manufactured housing finance business or any
other business activity of Company or Parent in which Executive has any
involvement during the term of this Agreement anywhere within the continental
United States or Canada (the “Business”); provided, however, that (A) Executive
shall not be prohibited from serving as an employee of, independent contractor
of, or consultant to, a company that has a subsidiary or affiliate engaged in
the Business, so long as Executive (x) does not serve as an employee,
independent contractor or consultant for such subsidiary or affiliate engaged in
the Business, and (y) is not otherwise involved in any way in the Business on
behalf of such company, (B) Executive shall be permitted to make investments
that do not interfere or conflict with the performance of Executive’s duties or
directly compete with the Business, and (C) Executive shall be permitted to make
passive investments in the stock of any publicly traded business (including a
competitive business), so long as the stock investment in any competitive
business does not rise above one percent (1%) of the outstanding shares of such
business.

-9-



--------------------------------------------------------------------------------



 



          (iii) Executive shall not at any time, for so long as any Confidential
Information (as defined below) shall remain confidential or otherwise remain
wholly or partially protectable, either during the term of this Agreement or
thereafter, use or disclose any Confidential Information, directly or
indirectly, to any person outside of Company, Parent or any company owned or
controlled by Company or Parent or under common control with Company, Parent or
the Subsidiaries (an “Affiliate”).
          (iv) Promptly upon the termination of this Agreement for any reason,
Executive (or in the event of Executive’s death, his personal representative)
shall return to Company any and all copies (whether prepared by or at the
direction of Company or Executive) of all records, drawings, materials,
memoranda and other data constituting or pertaining to Confidential Information.
          (v) For a period commencing on the Effective Date and ending upon the
expiration of 18 months from the termination of this Agreement for any reason,
or in the event that the Executive is terminated without “Cause”, then for such
period as the Executive is covered by the Severance Payment, Executive shall
not, either directly or indirectly, divert, or by aid to others, do anything
which would tend to divert, from Company, Parent or any Affiliate any trade or
business with any customer or supplier with whom Executive had any contact or
association during the term of Executive’s employment with Company or with any
party whose identity or potential as a customer or supplier was confidential or
learned by Executive during his employment by Company.
          (vi) For a period commencing on the Effective Date and ending upon the
expiration of 18 months from the termination of this Agreement for any reason,
or in the event that the Executive is terminated without “Cause”, then for such
period as the Executive is covered by the Severance Payment, Executive shall
not, either directly or indirectly, employ, solicit for employment, or advise or
recommend to any other person that such other person employ or solicit for
employment, any person employed by Company during the term of this Agreement.
     As used in this Agreement, the term “Confidential Information” shall mean
all business information of any nature and in any form which at the time or
times concerned is not generally known to those persons engaged in business
similar to that conducted or contemplated by Company, Parent or any Affiliate
(other than by the act or acts of an employee not authorized by Company to
disclose such information) and which relates to any one or more of the aspects
of the business of Company, Parent or any of the Affiliates or any of their
respective predecessors, including, without limitation, patents and patent
applications, inventions and improvements (whether or not patentable),
development projects, policies, processes, formulas, techniques, know-how, and
other facts relating to sales, advertising, promotions, financial matters,
customers, customer lists, customer purchases or requirements, and other trade
secrets.
          (b) Executive agrees and understands that the remedy at law for any
breach by him of this paragraph 10 will be inadequate and that the damages
flowing from such breach are not readily susceptible to being measured in
monetary terms. Accordingly, Executive acknowledges that Company shall be
entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach. Nothing in this paragraph 10 shall

-10-



--------------------------------------------------------------------------------



 



be deemed to limit Company’s remedies at law or in equity for any breach by
Executive of any of the provisions of this paragraph 10 which may be pursued or
availed of by Company.
          (c) Executive acknowledges and agrees that the covenants set forth
above are reasonable and valid in geographical and temporal scope and in all
other respects. If any court determines that any of the covenants, or any part
of any covenant, is invalid or unenforceable, the remainder of the covenants
shall not be affected and shall be given full effect, without regard to the
invalid portion. If any court determines that any of the covenants, or any part
of any covenant, is unenforceable because of its duration or geographic scope,
such court shall have the power to reduce the duration or scope, as the case may
be, and, enforce such provision in such reduced form. Executive and Company
intend to and hereby confer jurisdiction to enforce the covenants upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold the covenants, or any
part of any covenant, unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of Executive and Company that such determination
not bar or in any way affect the right of Company to the relief provided above
in the courts of any other jurisdiction within the geographical scope of such
covenants as to breaches of such covenants in such other respective
jurisdictions. For this purpose, such covenants as they relate to each
jurisdiction shall be severable into diverse and independent covenants.
          (d) In consideration of Executive’s performance of his obligations
under this paragraph 10, if Company terminates this Agreement without Cause
pursuant to paragraph 7(a)(i) above or if Executive voluntarily terminates this
Agreement for Good Reason, then the Company shall pay Executive Eight Hundred
Forty Nine Thousand Six Hundred Fifteen Dollars ($849,615) (the “Non-Compete
Amount”), but only if Executive does not breach his obligations under this
paragraph 10. If payable, the Company shall pay: (a) fifty percent (50%) of the
Non-Compete Amount to the Executive in equal monthly installments, beginning on
the day that is six (6) months after the effective date of such termination of
this Agreement and ending upon the expiration of all of Executives obligations
under this paragraph 10(a)(i), and (b) fifty percent (50%) of the Non-Compete
Amount to the Executive in a lump sum not later than five business days after
the expiration of all of Executives obligations under this paragraph 10(a)(i);
provided that the Company shall not be obligated to pay Executive any portion of
the Non-Compete Amount after any breach by Executive of his obligations under
paragraph 10. If Executive dies before his obligations under this paragraph 10
expire, the Company shall be obligated to pay the Non-Compete Amount to the
Executive’s estate upon the terms and subject to the conditions of this
paragraph 10. If payable, the Non-Compete Amount shall be in addition to, and
not in lieu of, the severance payments to which Executive may be entitled under
paragraph 8 above, the Change in Control Payments to which Executive may be
entitled under paragraph 9 above or payments under any other plan, program,
agreement or arrangement with Parent, the Company or their subsidiaries.
     11. Excise Tax Payment. Anything in this Agreement to the contrary
notwithstanding, if any of the payments or benefits received or to be received
by Executive in connection with a Change in Control and/or Executive’s
termination or resignation of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with Parent, the Company
or their subsidiaries) (the “Aggregate Payment”) is determined to constitute a
“parachute payment” as such term is deemed in Section 280G(b)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Company shall pay to
Executive, prior to the time

-11-



--------------------------------------------------------------------------------



 



an excise tax imposed by Section 4999 of the Code (“Excise Tax”) is payable with
respect to such Aggregate Payment, an additional amount which, after the
imposition of all income and excise taxes thereon, is equal to the Excise Tax on
the Aggregate Payment. The determination of whether the Aggregate Payment
constitutes a parachute payment and, if so, the amount to be paid to Executive
and the time of payment pursuant to this paragraph 11 shall be made by a
nationally recognized United States public accounting firm selected by the
Company which has not, during the two years preceding the date of its selection,
acted in any way on behalf of Parent, the Company or any affiliate thereof.
     12. No Conflicting Agreements. Executive represents and warrants that other
than his position as an executive of Parent, he is not a party to any
agreements, contracts, understandings or arrangements, whether written or oral,
in effect which would prevent him from rendering exclusive services to Company
during the term hereof, and that he has not made and will not make any
commitment to do any act in conflict with this Agreement.
     13. Arbitration. The parties agree that any and all disputes, controversies
or claims of any nature whatsoever relating to, or arising out of, this
Agreement or Executive’s employment, whether in contract, tort, or otherwise
(including, without limitation, claims of wrongful termination of employment,
claims under Title VII of the Civil Rights Act, the Fair Labor Standards Act,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
or comparable state or federal laws, and any other laws dealing with employees’
rights and remedies), shall be settled by mandatory arbitration administered by
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes (the “Rules”) and the following provisions: (A) a single
arbitrator (the “Arbitrator”), mutually agreeable to Company and Executive,
shall preside over the arbitration and shall make all decisions with respect to
the resolution of the dispute, controversy or claim between the parties; (B) in
the event that Company and Executive are unable to agree on an Arbitrator within
fifteen (15) days after either party has filed for arbitration in accordance
with the Rules, they shall select a truly neutral arbitrator in accordance with
the rules for the selection of neutral arbitrators, who shall be the
“Arbitrator” for the purposes of this paragraph 13; (C) the place of arbitration
shall be Southfield, Michigan unless mutually agreed otherwise; (D) judgment may
be entered on any award rendered by the Arbitrator in any federal or state court
having jurisdiction over the parties; (E) all fees and expenses of the
Arbitrator shall be shared equally between Company and Executive; (F) the
decision of the Arbitrator shall govern and shall be conclusive and binding upon
the parties; (G) the parties shall be entitled to reasonable levels of discovery
in accordance with the Federal Rules of Civil Procedure or as permitted by the
Arbitrator, provided, however, that the time permitted for discovery shall not
exceed eight (8) weeks and each party shall be limited to two (2) depositions;
and (H) this provision shall be enforceable by specific performance and/or
injunctive relief, and shall constitute a basis for dismissal of any legal
action brought in violation of the duty to arbitrate. The parties hereby
acknowledge that it is their intent to expedite the resolution of any dispute,
controversy or claim hereunder and that the Arbitrator shall schedule the timing
of discovery and of the hearing consistent with that intent. Notwithstanding
anything to the contrary herein, nothing contained in this paragraph shall be
construed to preclude Company from obtaining injunctive or other equitable
relief to secure specific performance or to otherwise prevent Executive’s breach
of paragraph 10 of this Agreement.

-12-



--------------------------------------------------------------------------------



 



     14. Notice. All notices, requests, consents and other communications,
required or permitted to be given under this Agreement shall be personally
delivered in writing or shall have been deemed duly given when received after it
is posted in the United States mail, postage prepaid, registered or certified,
return receipt requested addressed as set forth below. In addition, a party may
deliver a notice via another reasonable means that results in the recipient
party receiving actual notice, as conclusively demonstrated by the party giving
such notice.
If to Company:
Origen Financial L.L.C.
27777 Franklin Road, Suite 1700
Southfield, Michigan 48034
If to Parent:
Origen Financial, Inc.
27777 Franklin Road, Suite 1700
Southfield, Michigan 48034
Attn: Board of Directors
In all events, with a copy to:
Jaffe, Raitt, Heuer & Weiss,
Professional Corporation
27777 Franklin Road, Suite 2500
Southfield, Michigan 48034
Attn: Arthur A. Weiss
If to Executive:
W. Anderson Geater, Jr.
27777 Franklin Road, Suite 1700
Southfield, Michigan 48034
     15. Indemnification. Company shall indemnify Executive, to the maximum
extent permitted by applicable law, against all costs, charges and expenses
incurred or sustained by Executive, including the cost of legal counsel selected
and retained by Executive, in connection with any action, suit or proceeding to
which Executive may be made a party by reason of Executive being or having been
an officer, director, or employee of Company.
     16. Cooperation in Future Matters. Executive hereby agrees that for a
period of 18 months following his termination of employment he shall cooperate
with Company’s reasonable requests relating to matters that pertain to
Executive’s employment by Company, including, without limitation, providing
information or limited consultation as to such matters, participating in legal
proceedings, investigations or audits on behalf of Company, or otherwise making
himself reasonably available to Company for other related purposes. Any such
cooperation shall be performed at scheduled times taking into consideration
Executive’s other commitments, and

-13-



--------------------------------------------------------------------------------



 



Executive shall be compensated at a reasonable hourly or per diem rate to be
agreed upon by the parties to the extent such cooperation is required on more
than an occasional and limited basis. Executive shall not be required to perform
such cooperation to the extent it conflicts with any requirements of exclusivity
of services for another employer or otherwise, nor in any manner that in the
good faith belief of Executive would conflict with his rights under or ability
to enforce this Agreement.
     17. Miscellaneous.
          (a) The provisions of this Agreement are severable and if any one or
more provisions may be determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions and any partially unenforceable
provision to the extent enforceable in any jurisdiction nevertheless shall be
binding and enforceable.
          (b) The rights and obligations of Company under this Agreement shall
inure to the benefit of, and shall be binding on, Company and its successors and
assigns. This Agreement is personal to Executive and he may not assign his
obligations under this Agreement in any manner whatsoever and any purported
assignment shall be void. For all purposes under this Agreement, the term
“Company” shall include any successor to Company’s business and/or assets that
assumes Company’s rights and obligations under this Agreement.
          (c) The failure of any party to enforce any provision or protections
of this Agreement shall not in any way be construed as a waiver of any such
provision or provisions as to any future violations thereof, nor prevent that
party thereafter from enforcing each and every other provision of this
Agreement. The rights granted the parties herein are cumulative and the waiver
of any single remedy shall not constitute a waiver of such party’s right to
assert all other legal remedies available to it under the circumstances.
          (d) This Agreement sets forth the entire understanding and agreement
of Executive and Company with respect to its subject matter and supersedes all
prior understandings and agreements, whether written or oral, in respect
thereof, including, without limitation, the Employment Agreement dated
October 8, 2003 among Executive, Parent and Company. If the terms of this
Agreement shall conflict with the terms of any other agreement between the
Executive and either Parent or Company or any compensation plan, arrangement or
policy of Parent or Company applicable to the Executive, the provisions of this
Agreement shall control.
          (e) This Agreement shall be governed by and construed in accordance
with the laws of the State of Michigan, without regard to its conflicts of law
principles.
          (f) The Captions and section headings used herein are for convenience
and are not a part of this Agreement and shall not be used in construing it.
          (g) This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Copies (whether photostatic, facsimile or
otherwise) of this Agreement may be made and relied upon to the same extent as
an original.

-14-



--------------------------------------------------------------------------------



 



          (h) The Company may withhold such amounts as may be required under
federal, state and local law to be withheld from the payments made under this
Agreement.
          (i) No modification, termination or attempted waiver of this Agreement
shall be valid unless in writing and signed by the party against whom the same
is sought to be enforced.
          (j) Notwithstanding anything to the contrary herein, the parties agree
that to the extent that Company determines that Code Section 409A applies to any
payment under this Agreement:

  i.   Company shall use its best efforts to administer this Agreement in
accordance with the requirements of Code Section 409A;     ii.   All amounts
payable under this Agreement that are subject to the requirements of Paragraphs
(a)(2), (a)(3) and (a)(4) of Code Section 409A shall be made only in accordance
with the requirements of said paragraphs (including, without limitation, the
requirement of Code Section 409A(2)(b)(i), which provides that a distribution to
a “specified employee” by reason of separation of service may not be made before
the date which is six (6) months after the date of separation from service); and
    iii.   If necessary, as determined by Company, this Agreement shall be
timely amended to comply with the requirements of Code Section 409A and
published guidance thereunder, provided that the parties agree to negotiate the
terms of any such amendment in good faith so that any changes to the terms of
this Agreement will not have a material adverse economic impact, determined on a
present value basis, to either party.

          (k) Notwithstanding anything herein to the contrary, if any payments
due under this Agreement would subject Executive to any tax imposed under
Section 409A of the Code if such payments were made at the time otherwise
provided herein, then the payments that caused such taxation shall be payable in
a single lump sum on the first day which is at least six (6) months after the
date of the Executive’s “separation of service” as set forth in Code
Section 409A and the regulations issued thereunder.
          (l) The provisions of paragraphs 10, 13, 15, 16 and 17 of this
Agreement shall survive the termination of this Agreement, notwithstanding
anything to the contrary herein.
[Signatures on Following Page]

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first written above.

              COMPANY:
 
            ORIGEN FINANCIAL L.L.C., a Delaware limited liability company
 
       
 
  By:   /s/ Ronald A. Klein
 
       
 
       
 
  Its:   Chief Executive Officer
 
            PARENT:
 
            ORIGEN FINANCIAL, INC., a Delaware corporation
 
       
 
  By:   /s/ Ronald A. Klein
 
       
 
       
 
  Its:   Chief Executive Officer
 
            EXECUTIVE:
 
       
 
      /s/ W. Anderson Geater, Jr.           W. Anderson Geater, Jr.

-16-